Exhibit 10.1

RESIGNATION AGREEMENT

This Resignation Agreement (“Agreement”) is entered into by and between Myriad
Genetics, Inc., a Delaware corporation, and Myriad Genetic Laboratories, Inc., a
Delaware corporation, both with their principal offices at 320 Wakara Way, Salt
Lake City, Utah 84108 (collectively hereinafter referred to as “Myriad” or the
“Company”) and Gregory C. Critchfield (hereinafter referred to as
“Critchfield”).

RECITALS

A. Critchfield has been employed by Myriad since July 31, 1998, currently holds
the job title of President, Myriad Genetic Laboratories, Inc. (“MGL”), and is
resigning from such office and any other offices and directorships related to
Myriad.

B. In order to facilitate a smooth transition for the new President of MGL,
Myriad desires to retain Critchfield as a non-employee consultant to provide
certain consulting services, and Critchfield is willing to provide certain
consulting services to the Company.

C. Myriad desires to provide Critchfield a bonus payment for the accomplishments
of his FY 2010 MBOs, accrued employee benefits due to Critchfield, consideration
for future consulting services, and for his contributions to the success of the
Company from his 11 years of service to Myriad.

D. Critchfield and Myriad desire to resolve any and all disputes that may exist,
whether know or unknown, between them, including, but not limited to, disputes
relating to Critchfield’s employment with Myriad and the termination of that
employment relationship.

E. Myriad is willing to provide the consideration provided for herein to
Critchfield in return for the commitments, releases and agreements set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties mutually agree as follows:

1. Effective Date. This Agreement is effective on the eighth day following
Critchfield’s signing this Agreement, provided that Critchfield does not revoke
his execution of this Agreement as provided in Paragraph 22 below.

2. Resignation. Critchfield resigns his employment and all positions with Myriad
effective March 1, 2010.

3. Benefits. In reliance on the releases and agreements set forth herein and
following the expiration of the revocation period described in Paragraph 22
below and the unrevoked signing of this Agreement by Critchfield, Myriad shall
provide the following benefits to Critchfield:

 

  a. Position: Critchfield will hold the title “President, Myriad Genetic
Laboratories, Inc.” until March 1, 2010; however, all responsibilities in the
position will cease March 1, 2010. Critchfield may not represent to third
parties that he is an employee of Myriad after March 1, 2010.

Myriad-Critchfield Agreement



--------------------------------------------------------------------------------

  b. Payment: Myriad will pay Critchfield the lump sum of $565,000, subject to
all applicable taxes, and less applicable withholding amounts, on or before
March 10, 2010.

 

  c. Expense Reimbursement. Myriad will reimburse Critchfield’s reasonable and
customary business expenses, as documented by receipts, incurred by Critchfield
in rendering services on Myriad’s behalf.

4. Consulting Services. Additionally, as consideration of the amounts paid to
Critchfield hereunder, Critchfield agrees to provide consulting services to
Myriad through June 30, 2010, and to render those services necessary to
facilitate the translation of certain research findings. Failure to provide
these services will result in the forfeiture of, and obligation to reimburse
Myriad, of the payment amount set forth in section 3.b. above.

5. Receipt of this Agreement. Critchfield understands and acknowledges that on
January 29, 2010, he received a copy of this Agreement, and that he has 21 days
from receipt of this Agreement in which to consider and consult with an attorney
regarding this Agreement. Critchfield acknowledges that he has an adequate
amount of time in which to consult with any person of his choice with respect to
the contents of this Agreement prior to signing.

 

   

 

  Gregory C. Critchfield

6. Release of Claims by Critchfield. Critchfield, for himself and for all
persons claiming by, thorough, or under his, hereby completely and
unconditionally releases and discharges Myriad and each of Myriad’s parents,
subsidiaries, affiliates, successors, assigns, agents, directors, officers,
employees, representatives, attorneys and all persons acting by, through, under
or in concert with any of them (hereinafter collectively referred to as
“Releasees”) from any and all claims, demands, charges, grievances, damages,
debts, liabilities, accounts, costs, attorney’s fees, expenses, liens and causes
of action of every kind and nature whatsoever (hereinafter collectively referred
to as “Claims”). The Claims from which Critchfield is releasing Releasees herein
include without limitation, breach of implied or express contract, breach of
implied covenant of good faith and fair dealing, libel, slander,
misrepresentation, fraud, wrongful discharge, discrimination claims under the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Utah Antidiscrimination Act, and
any other laws prohibiting age, race, religion, sex, national origin, disability
and other forms of discrimination, and any tort or other claim arising in any
way out of the employment relationship or termination of that relationship
between Myriad and Critchfield whether now known or unknown, suspected or
unsuspected, accrued or unaccrued. Critchfield specifically waives any and all
claims for back pay, front pay, or any other form of compensation for services,
except as set forth herein. This release and waiver of claims by Critchfield
releases and waives all claims against Myriad which may accrue as of the date of
this Agreement.

Myriad-Critchfield Agreement

 

2



--------------------------------------------------------------------------------

Critchfield hereby waives any right to recover damages, costs, attorneys’ fees,
and any other relief in any proceeding or action brought against Myriad by any
other party, including without limitation the Equal Employment Opportunity
Commission and the Utah Antidiscrimination and Labor Division, on Critchfield’s
behalf asserting any claim, charge, demand, grievance, or cause of action
released by Critchfield as stated above. Notwithstanding the foregoing,
Critchfield does not waive rights, if any, Critchfield may have to unemployment
insurance benefits or workers’ compensation benefits. Myriad agrees that if
Critchfield is unable to find employment before his severance runs out and he
applies for unemployment benefits, Myriad will not oppose that application.
Nothing in this paragraph prohibits Critchfield from paying COBRA premiums to
maintain Critchfield’s participation, if any, in Myriad’s group health plan to
the extent allowed by the terms, conditions, and limitations of the health plan.

In addition, notwithstanding this release language, Critchfield is not waiving
any rights and interests he has in the Myriad 401(k) retirement plan, and
Critchfield’s individual account balance in such plan is and remains fully
vested in Critchfield. Critchfield will be sent the necessary paperwork to allow
his to withdraw his money from those retirement accounts.

7. Release of Claims by Myriad. Myriad, for itself, its heirs, assigns and
representatives, hereby releases and waives all claims it has or may have,
whether known, unknown, actual, potential or contingent, against Critchfield,
including any of his agents and representatives, in any way arising out of or
relating to Critchfield’s employment with Myriad and/or the termination of
Critchfield’s employment with Myriad. This release and waiver of claims by
Myriad covers, but is not limited to, all claims for misrepresentation, fraud,
breach of implied or express contract, breach of implied covenant of good faith
and fair dealing, defamation, and interference with economic relations. This
release and waiver of claims by Myriad releases and waives all claims against
Critchfield which may accrue as of the date of this Agreement.

8. Amendment. This Agreement may not be supplemented, amended, or modified
except through a new written agreement signed by both parties.

9. No Assignment of Claims. Critchfield represents and warrants that he has not
previously assigned or transferred, or attempted to assign or transfer, to any
third party, any of the Claims waived and released herein.

10. No Claim Filed. Critchfield represents that he has not filed any claim,
complaint, charge or lawsuit against Myriad or any other Releasee with any
governmental agency or any state or federal court, and covenants not to file any
lawsuit at any time hereafter for any matter, claim or incident known or unknown
which occurred or arose out of occurrences prior to the date hereof.

11. Additional Consideration. Critchfield agrees and acknowledges that the
payment and benefits provided pursuant to this Agreement are in addition to any
payments or benefits to which Critchfield would be entitled without signing this
Agreement.

Myriad-Critchfield Agreement

 

3



--------------------------------------------------------------------------------

12. Confidential Information. As a further material inducement to Myriad to
enter into this Agreement, Critchfield agrees that he will not divulge the
following information or types of information to anyone without the prior
written consent of Myriad which will not be unreasonably withheld: trade
secrets, salaries, financial information, franchise information, marketing
information, pricing, products, product lists, product information, sales
information, personal employee information, or any other information of a
similar confidential, sensitive or competitive nature. Critchfield acknowledges
that he has previously signed a confidentiality agreement with Myriad that
remains in effect and under which he continues to be obliged to not disclose or
make use of confidential or proprietary company information.

13. Company Property. Critchfield hereby represents and warrants that on or
before March 1, 2010, he will have returned to Myriad all documents, property
and records owned by, belonging to or created by Myriad or other Releasees,
including, but not limited to all copies thereof (hereinafter referred to as
“Properties”), except as permitted by Myriad. For the purposes of this
Agreement, “Properties” includes but is not limited to keys, small wares,
complete and partial documents, correspondence, reports, memoranda, laboratory
records of any kind, notes, software, computer disks, manuals, computerized
information and reports.

14. Critchfield Personal Property. Myriad hereby represents and warrants that it
will return to Critchfield all documents, property and records owned by,
belonging to or created by Critchfield prior to his employment at Myriad.
“Properties” include but are not limited to personal effects currently stored in
his former office, complete and partial documents, correspondence, reports,
memoranda, laboratory records of any kind, notes, software, computer disks,
manuals, computerized information and reports, except to the extent that any of
the foregoing constitutes property of Myriad. Critchfield will not be prevented
from creating electronic copies of all personal computer files that are stored
on his former computer at Myriad.

15. Nondisparagement. Critchfield agrees not to damage, disparage or criticize,
orally or in writing, Myriad, its officers, executives, management or operations
to any third person or entity. Myriad agrees, through its executives and
officers, not to damage, disparage or criticize Critchfield to any third person
or entity.

16. Entire Agreement. This Agreement contains the entire agreement and
understanding of Myriad and Critchfield concerning the subject matter hereof and
this Agreement supersedes and replaces all prior negotiations, proposed
agreements, agreements or representations whether written or oral. Myriad and
Critchfield agree and acknowledge that neither Myriad nor Critchfield, including
any agent or attorney of either, has made any representation, guarantee or
promise whatsoever not contained in this Agreement to induce the other to
execute this Agreement, and neither party is relying on any representations,
guarantee, or promise not contained in this Agreement in entering into this
Agreement.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without giving effect to Utah’s
choice of law rules.

Myriad-Critchfield Agreement

 

4



--------------------------------------------------------------------------------

18. Submission to Jurisdiction. Critchfield and Myriad each submits to the
jurisdiction of any state or federal court sitting in the State of Utah in any
action or proceeding arising out of or relating to this Agreement, and each
party agrees that all claims of whatever type relating to or arising out of this
Agreement may be heard and determined only in a state or federal court sitting
in the State of Utah. Critchfield and Myriad each waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought,
and waives any bond, surety, or other security that might be required of any
other party with respect thereto. Critchfield and Myriad each agrees that if any
action or proceeding relating to or arising out of this Agreement is brought in
any other court or forum other than a state or federal court sitting in the
State of Utah, the action or proceeding shall be dismissed with prejudice and
the party bringing the action or proceeding shall pay the other party’s legal
fees and costs.

19. Consultation with Attorney. Critchfield understands and acknowledges that
Myriad has advised Critchfield to consult with an attorney of Critchfield’s
choice prior to signing this Agreement.

20. Voluntary and Knowing Signing. Critchfield acknowledges that he has read
this Agreement carefully and fully understands this Agreement. Critchfield
acknowledges that he executes this Agreement voluntarily and of his own free
will, and that he is knowingly and voluntarily releasing and waiving all Claims
he may have against Releasees, including Myriad.

21. Breach of Agreement. Breach of any terms of this agreement by Critchfield
including any obligation of nondisparagement, failure of any representation or
warranty, and any obligation not to divulge confidential information, shall be
grounds for termination of any or all of the separation benefits, including
vested stock options.

22. Revocation Period. Critchfield has seven (7) days from the date on which he
signs this Agreement to revoke this Agreement by providing written notice of his
revocation to:

Elizabeth Claypoole

Director of Human Resources

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Critchfield’s revocation, to be effective, must be received by the above-named
person by the end of the seventh day after Critchfield signs this Agreement.
This Agreement becomes effective on the eighth day after Critchfield signs this
Agreement, providing that Critchfield has not revoked this Agreement as provided
above.

23. Indemnification. Nothing herein shall be construed to diminish any rights of
Critchfield, or obligations of Myriad, to indemnify Critchfield to the extent
provided for under the By-Laws of the Company and Delaware General Corporation
Law as a result of any claim arising from or relating to the fact that
Critchfield was an officer of Myriad.

Myriad-Critchfield Agreement

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated to be effective for all purposes as of the Effective Date indicated
above.

 

MYRIAD GENETICS, INC.     GREGORY C. CRITCHFIELD  

/s/    Peter D. Meldrum        

   

/s/    Gregory C. Critchfield        

  Its: President and CEO       Date: February 1, 2010      

Myriad-Critchfield Agreement

 

6